Citation Nr: 0910638	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
asthma prior to June 8, 2004.

2.  Entitlement to an initial evaluation in excess of 30 
percent for asthma on or after June 8, 2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of right patellofemoral 
syndrome.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial compensable evaluation for an 
umbilical hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
August 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  That decision granted service connection 
for asthma, postoperative residuals of right patellofemoral 
syndrome, degenerative disc disease of the lumbar spine, and 
an umbilical hernia, and assigned separate noncompensable 
evaluations effective from August 24, 2003.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

During the pendency of the appeal, a March 2008 supplemental 
statement of the case (SSOC) increased the evaluation for 
asthma to 10 percent effective from June 8, 2004.  The 
evaluations for postoperative residuals of right 
patellofemoral syndrome and degenerative disc disease of the 
lumbar spine were also increased to 10 percent effective from 
August 24, 2003.  

The Board notes that a VA Form 9 was submitted twice in March 
2006.  In one of these forms, the Veteran requested a BVA 
hearing at a local VA office before a member of BVA.  
However, in the other form, it was noted that he did not want 
a BVA hearing.  The RO sent a letter to the Veteran and his 
representative in October 2008 noting this discrepancy.  He 
was asked to submit a statement within 15 days indicating 
whether he would like such a hearing.  It was noted that the 
case would be referred to the Board if he did not respond to 
the letter.  To date, no response has been received.  
Therefore, the case was forwarded to the Board for appellate 
review.  The Board finds that the Veteran and his 
representative were given the opportunity to clarify whether 
they would like a hearing, and as such, there is no prejudice 
in proceeding with a decision in this case.

The issue of entitlement to a higher initial evaluation for 
an umbilical hernia will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to June 8, 2004, the Veteran's asthma was not 
productive of a FEV-1 of 71 to 80 percent predicted or FEV-
1/FVC of 71 to 80 percent and did not require intermittent 
inhalational or oral bronchodilator therapy.  

3.  On or after June 8, 2004, the Veteran's asthma has not 
been not productive of a FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, at least monthly visits to a 
physician for required care of exacerbation, or intermittent 
courses of systemic corticosteroids.  

4.  The Veteran's postoperative residuals of right 
patellofemoral syndrome are not productive of flexion limited 
to 30 degrees or extension limited to 10 degrees.  

5.  The Veteran's degenerative disc disease of the lumbar 
spine is not productive of moderate limitation of motion; a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks; or, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or that the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
asthma prior to June 8, 2004, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.97, Diagnostic Code 6602 (2008).

2.  The criteria for an initial evaluation in excess of 30 
percent for asthma on or after June 8, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for postoperative residuals of right patellofemoral 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 
4.71a, Diagnostic Codes 5299-5260 (2087).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes agnostic Codes 5003, 5292, 5293, 5295, 5235-
5243 (2003-2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for asthma, postoperative residuals of right 
patellofemoral syndrome, and degenerative disc disease of the 
lumbar spine.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  The Board notes that 
the Veteran has not identified any post-service private 
medical records.  He was also afforded VA examinations in 
June 2003 and November 2007.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them a statement of the case (SOC) and a 
supplemental statement of the case (SSOC), which informed 
them of the laws and regulations relevant to the Veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.


I.  Asthma

The Veteran's asthma is currently assigned a noncompensable 
evaluation from August 24, 2003, to June 8, 2004, and a 30 
percent disability evaluation effective from June 8, 2004, 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under 
that diagnostic code, a 10 percent disability evaluation is 
assigned for FEV-1 of 71 to 80 percent predicted; FEV-1/FVC 
of 71 to 80 percent; or, intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent disability evaluation 
is contemplated when there is a FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent, daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  A 60 percent is warranted when 
there is a FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 
40 to 55 percent, at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  Where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2008).


A.  From August 24, 2003, to June 8, 2004

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for asthma for the period between August 24, 2003, and June 
8, 2004.  The medical evidence of record does not show him to 
have had a FEV-1 of 71 to 80 percent predicted; FEV-1/FVC of 
71 to 80 percent; or, intermittent inhalational or oral 
bronchodilator therapy.  Indeed, there is little medical 
evidence available for this time period.  

A June 2003 VA examination report indicated that the 
Veteran's lungs were clear to auscultation bilaterally 
without any wheezes ausculted.  Pulmonary function tests 
showed moderate obstructive ventilatory defect with 
significant improvement in the FEV-1 and FVC after the use of 
a bronchodilator.  However, the specific findings of the 
pulmonary function tests were not available.  Moreover, the 
examiner listed the Veteran's medications, but none of them 
were inhalational or oral bronchodilator therapies.   

The Veteran's service treatment records also included a 
report of pulmonary function testing that was performed in 
July 2003.  The report documented the Veteran as having a 
FEV-1 of 96.9 percent predicted and a FEV-1/FVC of 101 
percent.

Based on the foregoing, the Veteran has not been shown to 
have met the criteria for a 10 percent disability evaluation.  
Therefore, the Board finds that the Veteran is not entitled 
to a higher initial evaluation for his asthma from August 24, 
2003, to June 8, 2004.


B.  On or After June 8, 2004

In considering the evidence of record under the laws and 
regulations as set forth above, the Board also concludes that 
the Veteran is not entitled to a higher initial evaluation 
for his asthma on or after June 8, 2004.  The medical 
evidence of record does not show him to have a FEV-1 of 40 to 
55 percent predicted or a FEV- 1/FVC of 40 to 55 percent.  In 
this regard, the November 2007 VA examiner indicated that 
recent pulmonary function tests revealed a pre-treatment FVC 
of 89 percent and a post-treatment FVC of 79 percent.  The 
examiner also commented that spirometry and lung volumes were 
within normal limits.   

In addition, the medical evidence of record does not show 
that the Veteran had at least monthly visits to a physician 
for required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  There are no medical records documenting 
any treatment for an exacerbation of his asthma.  Instead, he 
appears to have had only routine examinations.  In fact, the 
November 2007 VA examiner indicated that the Veteran had not 
had an asthma attack in some time and that he had not been to 
the emergency room during the previous 12 months.  There is 
also no evidence that he took any oral or parenteral systemic 
corticosteroids during this time period.  The November 2007 
VA examination report indicated that the Veteran's treatment 
included albuterol and flunisolide inhalers, but there was no 
mention of systemic corticosteroids.  

In addition, the November 2007 VA examiner stated the 
Veteran's asthma was under good control.  As such, the 
Veteran has not been shown to have met the criteria for an 
evaluation in excess of 30 percent.  Therefore, the Board 
finds that the Veteran is not entitled to a higher initial 
evaluation for his asthma for the period beginning on June 8, 
2004.


II.  Postoperative Residuals of Right Patellofemoral Syndrome

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The Veteran's postoperative residuals of right patellofemoral 
syndrome are rated as an unlisted disease under the rating 
code.  The disability has been assigned a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5260.  When an unlisted disease, 
injury, or residual is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" as 
follows.  The first two digits will be selected from that 
part of the schedule most closely identifying the part or 
system of the body involved.  The last two digits will be 
"99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27 
(2008).

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his postoperative residuals of right patellofemoral syndrome.  
The medical evidence of record does not show him to have 
flexion limited to 30 degrees.  In this regard, the June 2003 
VA examination found the Veteran to have full range of motion 
in his right knee, and the November 2007 VA examination 
revealed active flexion to 125 degrees.  As such, the Veteran 
has not been shown to have met the criteria for an evaluation 
in excess of 10 percent under Diagnostic Code 5260.

The Board has also considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Under Diagnostic Code 5261, a 
noncompensable evaluation is assigned for extension limited 
to 5 degrees.  A 10 percent disability evaluation is 
contemplated for extension limited to 10 degrees, and a 20 
percent disability evaluation is warranted when extension is 
limited to 15 degrees.  In this case, the June 2003 VA 
examination found the Veteran to have full range of motion in 
his right knee, and the November 2007 VA examiner noted that 
he had extension to zero degrees.  As such, the Board finds 
that the Veteran is not entitled to a separate or higher 
evaluation under Diagnostic Code 5261.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, removal of semilunar cartilage, and impairment of 
the tibia and fibula, the Board finds that the criteria for a 
rating in excess of 10 percent for a right knee disability 
are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256, 5257, 5258, 5259, and 5262 (2008).  In this regard, the 
medical evidence of record simply does not show the Veteran 
to have ankylosis, recurrent subluxation or lateral 
instability, dislocated semilunar cartilage, the removal of 
semilunar cartilage, or impairment of the tibia and fibula.  
In fact, the June 2003 VA examination indicated that there 
was no ligament instability in varus and valgus stresses, and 
there was a negative Lachman and McMurray tests.  Similarly, 
the November 2007 VA examiner observed that there was no 
instability and that the medial and lateral collateral 
ligaments as well as the anterior and posterior cruciate 
ligaments were intact.  The latter examiner also indicated 
that there were no fractures or dislocations.  Therefore, the 
Board finds that the Veteran is not entitled to a higher or 
separate evaluation under Diagnostic Codes 5256, 5257, 5258, 
5259, and 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the Veteran's 
right knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Codes 5299-
5260.  Indeed, the March 2008 SSOC specifically contemplated 
this pain in its assignment of the 10 percent disability 
evaluation under Diagnostic Codes 5299-5260.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against a higher 
initial evaluation for the Veteran's postoperative residuals 
of right patellofemoral syndrome.



III.  Degenerative Disc Disease of the Lumbar Spine 

The Veteran is currently assigned a 10 percent disability 
evaluation for degenerative disc disease of the lumbar spine 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

The Board notes that during the pendency of this appeal, VA 
amended the rating schedule for evaluating disabilities of 
the spine, contained in 38 C.F.R. § 4.71a, which became 
effective on September 26, 2003.  The new criteria for 
evaluating service-connected spine disabilities are codified 
at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  However, the Board notes that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to September 26, 2003, neither the RO nor the 
Board could apply the revised rating schedule.

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for the evaluation of limitation of motion of the lumbar 
spine.  A 10 percent disability evaluation was contemplated 
for slight limitation of motion.  When such limitation of 
motion was moderate, a 20 percent rating was warranted. 

Under Diagnostic Code 5295, a 10 percent disability 
evaluation was assigned for a lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
evaluation was contemplated for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

Further, under the old regulations, Diagnostic Code 5293 
provided that intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5242 indicates degenerative arthritis of the spine should be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under Diagnostic Code 5003.  Note 6 
further provides that the thoracolumbar and cervical spine 
segments should be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  The thoracolumbar segment of the 
spine includes the thoracic and lumbosacral spine.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by x-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be the General Rating Formula for 
Diseases and Injuries of the Spine.  When there is arthritis 
with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is already assigned a 10 percent 
disability evaluation for his degenerative disc disease of 
the lumbar spine, and the medical evidence of record does not 
demonstrate that involvement of 2 or more major joints or 2 
or more minor joint groups.  Therefore, an initial evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Code 5003.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008).  See also 38 C.F.R. § 4.71a, 
Plate V (2008).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation under 
the old regulations.  The medical evidence of record has not 
shown him to have had moderate limitation of motion of the 
lumbar spine.  In fact, the June 2003 VA examination found 
him to have a full range of motion of the lumbar spine.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the Veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria 
- "slight" or "moderate."  In regards to the thoracolumbar 
spine, a full range of motion for forward flexion is 90 
degrees, backward extension is to 30 degrees, left and right 
lateral flexion is to 30 degrees, and left and right rotation 
is to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2008).  As 
such, the medical evidence of record has not demonstrated 
that the Veteran has moderate limitation of motion of lumbar 
spine.  Therefore, the Board finds that the Veteran has not 
met the criteria for a higher initial evaluation under 
Diagnostic Code 5292.

In addition, the Veteran has not been shown to have had a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  As previously noted, there was full range 
of motion of the lumbar spine at the June 2003 VA 
examination, and there was no mention of muscle spasm.  
Indeed, there are no treatment records dated between August 
24, 2003, and September 26, 2003, documenting the loss of 
lateral spine motion or any muscle spasm.  As such, the 
Veteran has not met the criteria for a higher initial 
evaluation under Diagnostic Code 5295.

Moreover, the medical evidence of record does not show that 
Veteran had incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 weeks.  In this regard, there are no treatment 
records documenting him as having had bedrest prescribed by a 
physician.  Thus, the Veteran has not met the criteria for a 
higher initial evaluation under Diagnostic Code 5293.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 26, 2003, 
the Board also finds that a higher initial evaluation is not 
warranted for the Veteran's degenerative disc disease of the 
lumbar spine.  The evidence of record does not indicate that 
the Veteran had forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
that the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees.  In this regard, a November 
2007 VA examination found him to have flexion to 90 degrees, 
extension to 25 degrees, left lateral flexion to 42 degrees, 
right lateral flexion to 30 degrees, and left and right 
rotation to 38 degrees.  

Moreover, the Veteran has not been shown to have muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In fact, the November 2007 VA examiner 
noted that the Veteran had normal gait and posture.

In addition, the Veteran does not have incapacitating 
episodes with a total duration of at least two weeks but less 
than four weeks during the past 12 months.  In this regard, 
there is no indication that the Veteran has been prescribed 
bed rest due to his spine disability.  Therefore, the Board 
finds that the Veteran is not entitled to an evaluation in 
excess of 10 percent under the revised rating schedule that 
became effective on September 26, 2003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his arthritis of the lumbar spine.  The medical 
evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  In fact, the June 
2003 VA examination report documented the Veteran as denying 
having any bowel or bladder incontinence or any radiation to 
his legs.  His deep tendon reflexes were 2+ bilaterally, and 
sensation was normal to light touch.  It was specifically 
noted that a neurological examination was normal.  The Board 
does observe that VA medical records dated in August 2004 
indicated that the Veteran complained of radicular pain and 
bowel and bladder incontinence.  However, it was noted that 
the symptomatology began after a fall in June 2004, and the 
Veteran was only assessed as having signs of thoracic 
compression.  VA medical records dated in March 2006 also 
noted that he denied having bowel and bladder incontinence.  
VA medical records dated in August 2007 did later diagnose 
him with lower lumbar radiculopathy.  However, the November 
2007 VA examiner noted that the Veteran reported having only 
occasional pain down the posterior aspect of his right leg to 
the knee.  A sensory examination ws normal, and straight leg 
raises were negative.  His cranial nerves were also intact, 
and his strength was 5/5 in the upper and lower extremities.  
Therefore, the Board concludes that the Veteran did not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's degenerative disc 
disease of the lumbar spine is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are supported by pathology consistent with 
the assigned 10 percent rating, and no higher.  The effect of 
pain in the Veteran's lumbar spine is contemplated in the 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 5242.  The Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Based on the foregoing, the Board finds that a 
10 percent disability evaluation was appropriately assigned 
for the Veteran's degenerative disc disease of the lumbar 
spine.


IV.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected asthma, right 
knee disability, and lumbar spine disability have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the Veteran's service-connected disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

An initial compensable evaluation for asthma prior to June 8, 
2004, is denied.

An initial evaluation in excess of 30 percent for asthma on 
or after June 8, 2004, is denied.

An initial evaluation in excess of 10 percent for 
postoperative residuals of right patellofemoral syndrome is 
denied.

An evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine is denied.


REMAND

Reason for Remand:  To provide the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

In this case, the Board notes that the Veteran was afforded a 
comprehensive medical physical examination by VA in June 
2003, which found him to have a small, one centimeter, 
reducible umbilical hernia in the superior aspect of his 
umbilicus.  Following the grant of service connection by the 
RO in the September 2004 rating decision, the Veteran 
expressed his disagreement with the disability evaluation 
assigned his service-connected umbilical hernia.  However, he 
was not afforded another VA examination in connection with 
his claim for a higher initial evaluation.  As such, it has 
been almost five years since his last examination.  Moreover, 
the medical evidence of record does not contain the findings 
necessary for evaluating the disability under the applicable 
rating criteria.  Therefore, the Board finds that a VA 
examination is necessary for the purpose of ascertaining the 
current severity and manifestations of the Veteran's service-
connected umbilical hernia.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected umbilical hernia.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on 
the severity of the Veteran's service-
connected umbilical hernia.  The 
examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria, to include the size of the 
hernia, whether a belt is needed for 
support, the existence of healed ventral 
or postoperative wounds, and whether 
there is any weakening of the abdominal 
wall. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the Veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


